 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1078 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2010 
Mr. Young of Alaska (for himself, Mr. Delahunt, Mr. Abercrombie, Mr. Boozman, and Mr. McHenry) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Commending the nonprofit organization Cell Phones for Soldiers for its resolute and continuing service to members of the Armed Forces and their families. 
 
 
Whereas the nonprofit organization Cell Phones for Soldiers was founded in Norwell, Massachusetts, in 2004 by teenagers Robbie and Brittany Bergquist, who started with only $21 of their own money; 
Whereas Robbie and Brittany Bergquist started Cell Phones for Soldiers after hearing the story of a soldier named Brian Fletcher, who had accrued a $7,624 cell phone bill as a result of calling his family while he was deployed overseas in the Armed Forces;  
Whereas more than 150,000 members of the Armed Forces are serving overseas away from their families and friends; 
Whereas Cell Phones for Soldiers has approximately 3,000 volunteers nationwide helping to run collection drives for donated cell phones; 
Whereas AT&T Mobility has offered its 2,000 stores in 1,100 cities as collection points for Cell Phones for Soldiers; 
Whereas former Buffalo Bills quarterback Jim Kelly has signed on as a spokesperson for Cell Phones for Soldiers; 
Whereas ReCellular, Inc., pays Cell Phones for Soldiers for each donated phone; 
Whereas in 2008, ReCellular processed over 2,000,000 phones for Cell Phones for Soldiers; 
Whereas the average phone can provide a 60 minute calling card for international use; 
Whereas Cell Phones for Soldiers has raised more than $2,000,000 and has provided more than 500,000 one-hour calling cards, providing members of the Armed Forces over 30,000,000 minutes of precious time spent talking with loved ones; 
Whereas Cell Phones for Soldiers has provided 60,000,000 minutes of free calling cards thanks to a national network of individual and corporate supporters donating phones and money; 
Whereas over the next few years, Cell Phones for Soldiers aspires to expand to include video service, allowing members of the Armed Forces to both hear and see their loved ones; and 
Whereas there are more than 130 million phones retired every year in the United States, and if just 2 percent of these phones were donated, every member of the Armed Forces could receive a phone as an expression of gratitude from the American people: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends Brittany and Robbie Bergquist, their family, and the thousands of volunteers of Cell Phones for Soldiers who, phone-by-phone, dollar-by-dollar, and minute-by-minute, help members of the Armed Forces keep in touch with their families; 
(2)pledges continuing support for members of the Armed Forces to maintain contact with their families and loved ones while serving in harm’s way; and 
(3)expresses its appreciation for Cell Phones for Soldiers and other nonprofit entities that work selflessly to provide an affordable means for the members of the Armed Forces to maintain contact with their families and loved ones while serving the United States overseas.  
 
